Citation Nr: 1118274	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral leg disability, to include as secondary to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran appealed this decision to BVA, and the case has been referred to the Board for appellate review.  

In April 2011, the Veteran testified at a Central Office hearing conducted at the Board before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the April 2008 rating decision, the RO reopened the claims seeking service connection for a low back condition and bilateral leg condition, and denied both claims on the merits.  Regardless of the RO's decision, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  However, the Board finds that further development is necessary before it can address the issue of whether new and material evidence has been received sufficient to reopen the Veteran's claim seeking service connection for a bilateral lower leg disorder, as secondary to a service-connected disability.  

The underlying de novo claim for service connection for a low back disorder, as well as the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral leg disability, to include as secondary to a service-connected disorder, are, however, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue adjudicated herein has been obtained.  

2.  A June 2002 rating decision confirmed prior denials of service connection for a low back disorder, on the basis that the evidence did not show that such condition was incurred in, caused, or aggravated, by military service.  Although the Veteran initiated an appeal of the June 2002 denial, he did not perfect an appeal by filing a substantive appeal.  

3.  The evidence received since the June 2002 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which confirmed prior denials of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

2.  The evidence received subsequent to the June 2002 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board has determined that the evidence of record supports reopening the Veteran's claim for service connection for a low back condition.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board has reopened his claim.  This portion of his appeal is being granted in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claim to Reopen

The Board observes that the Veteran's claim for service connection for a low back condition was previously considered and denied by the RO in a rating decision dated in June 2002.  Notice of this denial was provided to the Veteran, and, although he filed a notice of disagreement with that denial, he did not submit a substantive appeal with respect to the denial of that issue.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 7105(c).  

In July 2007, the Veteran essentially requested that his claim for service connection for a his low back condition be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

Although it appears that the RO did reopen the Veteran's claim for service connection for the above-referenced claim, the Board is not bound by that determination and is, in fact, required to conduct an independent new and material evidence analysis in claims involving final rating decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the guidelines discussed below, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claim concerning entitlement to service connection for a low back condition will be reopened.  

The Veteran contends that his low back condition arose during his military service - specifically while participating in physical training exercises.  According to the Veteran, he experienced a shooting type pain in his back while doing leg lifts which radiated down to his legs and caused him to pass out.  He was immediately taken to the nearest VA hospital wherein he was treated and hospitalized for one week.  After his release, he was provided an immediate honorable discharge due to his medical condition.  The Veteran asserts that he has continued to experience extreme pain in his lower back and numbness in his legs brought on by long periods of standing, turning and lifting, and that his 1984 in-service injury is the cause of his low back pain.  See September 2007 Statement of Veteran and May 2008 Notice of Disagreement (NOD).  

As previously noted, the Veteran's claim for his low back condition was previously considered and denied in the June 2002 rating decision.  The evidence of record at the time of the June 2002 rating decision includes the Veteran's DD Form 214; his service treatment records; his June 1989, April 1996 and February 2002 applications seeking service-connected compensation; the Veteran's April 2002 Statement in support of his claim, and the Veteran's lay assertions.  In the June 2002 rating decision, the RO noted that the September 1984 Entrance Physical Standards Board (EPSBD) Proceeding issued a ruling that the Veteran's back condition clearly existed prior to enlistment and was not caused or aggravated by military service.  The RO concluded that, given the lack of any medical evidence to the contrary, the Veteran's claim for service connection for a low back condition remained denied.  

The evidence associated with the claims file subsequent to the June 2002 rating decision includes, but is not limited to, VA medical records dated from October 2002 to October 2007; a private medical opinion from Dr. C.B., dated in September 2007; private medical records from Dr. R.F., dated in October 2007; the transcript of the April 2011 Board hearing; and the Veteran's own lay assertions.  

The Veteran's VA treatment records reflect continuous treatment for his back pain throughout the years.  During a number of outpatient visits, the Veteran reported a history of chronic low back pain which dated back to his military service.  See VA treatment records dated in October 2002, May 2004 and July 2007.  The Veteran presented at the VA primary care outpatient center in October 2007 with complaints of persistent low back pain that radiated to his right leg.  He explained that the pain was worse at night, but is alleviated when he pulls his right leg to his chest.  After conducting a physical examination of the Veteran, the treatment provider diagnosed him with lumbar spinal stenosis.  Findings from a subsequent magnetic resonance imaging (MRI) of his lumbar spine were unremarkable, revealing normal intervertebral discs, and no signs of herniation or extrusion.  

The Veteran underwent a private medical evaluation with Dr. C.B. in September 2007, during which it was noted that the pain in his lumbar spine radiates to his bilateral legs, and is greater in the right leg than the left.  According to Dr. C.B., "the indications recorded demonstrate the presence of chronic degenerative condition of both the discs and vertebral bodies."  Based on his discussion with the Veteran and review of the Veteran's medical history, Dr. C.B. concluded that "the injury sustained in 1984 while doing leg lifts very likely initiated the degenerative process of the discs and vertebrae of the lumbar spine."  He went on to state that "the sudden onset of current symptoms likely represent an acute exacerbation and progression of the underlying chronic condition, which had its origins in the Army."  
In essence, Dr. C.B.'s opinion indicates that the Veteran did not have a pre-existing disability prior to his enlistment, and the objective medical evidence of record tends to support this theory.  A review of the service treatment records reflect that the May 1984 examination conducted pursuant to the Veteran's enlistment was negative for any type of back problems.  Clinical evaluation of his spine was shown to be normal, and the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran denied a history of back pain in his report of medical history.  Indeed, it was not until a week after his period of service had commenced, that the Veteran sought treatment for his back pain.  Even at the time of his in-service treatment, no diagnosis of a back disability was made.  Rather, at the September 1984 Entrance Physical Standards Board (EPSBD) Proceedings, the Veteran was found to have back pain, but not an actual back disability.  [Pain alone is not considered to be a disability for VA compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).]  

During his April 2011 hearing, the Veteran testified that, while he may have experienced some soreness in his back while working as a groundskeeper the summer prior to his enlistment, he never injured his back or experienced any type of back disability, prior to his military service.  See April 2011 Hearing Transcript, p. 3.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 2002 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final June 2002 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the September 2007 private medical evaluation issued by Dr. C.B., to be material because it relates to an unestablished fact that is necessary to substantiate the claim.  In this regard, the September 2007 private medical report indicates that the Veteran has a chronic degenerative condition in both his discs and vertebral bodies, and provides a potential etiological connection between the Veteran's back condition and his in-service injury.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since June 2002 warrants a reopening of the Veteran's claim of service connection for a low back disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

      A.  Low Back Disability

As previously discussed above, the Veteran contends that his current low back condition originated in service after he injured his back while participating in physical training exercises.  

At his May 1984 enlistment examination, the clinical evaluation of his spine was shown to be normal, and he denied a history of back trouble in his report of medical history.  In addition, the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A September 1984 chronological record of medical care reflects the Veteran was seen at sick call with complaints of back pain after performing leg lifts during his physical training exercises.  During the treatment visit, the Veteran reported to have experienced back pain throughout the summer, while working as a groundskeeper, prior to his enlistment.  Physical examination of the back revealed tightness in the bilateral muscles of the lower back, and decreased range of motion in the lower extremities.  The treatment provider did not diagnose the Veteran with a back disability.  

One week later, in a September 1984 EPSBD Proceeding form, the ruling was made that given the Veteran's history of back pain (the last instance of pain being two years prior when he was 17), the current clinical findings of low back pain with muscle spasm, and the Veteran's current diagnosis of back pain, the Veteran's back condition existed prior to service, and he was medically unfit for enlistment in accordance with current medical fitness standards.  

The Board acknowledges the service treatment records which document the Veteran's complaints of low back pain, as well as the Veteran's statements that he experienced some level of back pain working as a groundskeeper the summer prior to his enlistment.  However, as previously discussed above, the Veteran's May 1984 enlistment examination was clear for any complaints, treatment or diagnosis of a back disability and the Veteran was found qualified for service.  In addition, the Veteran reported to sick call with complaints of back pain one week after his tour of duty commenced.  While the treatment provider took note of the Veteran's complaints and conducted a physical evaluation of the Veteran's back, he or she did not diagnose the Veteran with a back disability.  While the EPSBD Proceeding form indicates that the Veteran had a history of back pain, the last noted occurrence of back pain was at age 17, two years prior.  Furthermore, while the clinical findings revealed low back pain and muscle spasms, the Veteran was not diagnosed with an actual back disability.  [Pain alone is not considered to be a disability for VA compensation purposes.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).]  

During his April 2011 hearing, the Veteran testified that, while he may have experienced some level back pain while working as a groundskeeper the summer prior to his enlistment, he never injured his back or had any medical problems pertaining to his back prior to service.  The Veteran claims that his back pain began in service - specifically after his participation in certain physical training exercises.  According to the Veteran, while performing his the leg lifts, he felt extreme pain radiate through his back and lower legs, and he collapsed and was immediately taken to a hospital for treatment.  Based on the Veteran's assertions, he has continued to experience pain and muscle spasms in his back since his military service.  See April 2011 Hearing Transcript, pp. 3-7.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he developed back pain in service and has suffered from this pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

As such, the Board finds that the weight of the evidence reflects that the Veteran did not have a pre-existing back disability prior to the commencement of his active service on August 30, 1984.  To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing back disability prior to the commencement of his active service, the Board will resolve this doubt in favor of the Veteran, and finds that a back disability did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in May 1984.  

The Veteran's VA treatment records reflect continuing care and treatment for his back condition.  During a majority of his outpatient visits, the Veteran discussed his in-service injury and related his current back pain to his military service.  He was diagnosed with lumbar spinal stenosis in October 2007.  He later underwent a private medical evaluation in September 2007 with Dr. C.B., wherein the physician noted that he had reviewed the Veteran's medical history.  According to Dr. C.B., the records demonstrate "the presence of a chronic degenerative condition of both the discs and vertebral bodies" and the 1984 in-service injury "very likely initiated the degenerative process of the discs and vertebrae of the lumbar spine."  Based on Dr. C.B.'s assertions, the Veteran's underlying chronic condition had its origins while he was in the Army.  

The Veteran has not been afforded a VA examination in connection with his claim for a low back condition.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

While the September 2007 private medical opinion relates the Veteran's current back condition to service, it is unclear how the private physician arrived at his diagnosis of the Veteran's back condition, and whether he conducted a physical evaluation of the Veteran.  In addition, the physician did not provide a basis or rationale for this opinion.  As such, his opinion is a bare conclusion, which has limited probative value.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare conclusory opinion without an explanation of the basis for the opinion is not adequate to support the claim.  See Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the Board finds that this opinion is inadequate and the claim should be remanded for a VA examination, which includes a complete review of the Veteran's claims file and a thorough physical examination of his spine.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was injured in service and has experienced pain in his back since are competent and credible, his VA treatment records reflect a diagnosis of a back disability, and he has submitted evidence suggestive of a nexus between his current disability and his in-service injury.  The Board finds that a clarifying medical examination, that takes into consideration relevant facts regarding the Veteran's medical history and provides a clear rationale for the determination reached, is necessary to determine whether the Veteran's current low back disability is related to an in-service cause.  

      B.  Bilateral Leg Disability

The Board notes that the Veteran's claim seeking entitlement to service connection for a bilateral leg condition was originally denied in the July 1989 rating action.  The RO held that service connection had not been established for the Veteran's leg condition as it was not shown that such condition was incurred in service, and there was no evidence of treatment or complaints of a leg problem during service.  Also, at that time, there was no competent evidence of a diagnosed bilateral leg disability.  Thus, service connection was not warranted on any basis.  The Veteran did not file a notice of disagreement with the July 1989 rating action, and the decision, therefore, became final.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105(c).  

In July 2007, the Veteran sought to reopen his claim of service connection for a bilateral leg condition.  In the April 2008 rating decision, the RO reopened the Veteran's claim and denied the issue on the merits.  In doing so, the RO determined that the evidence reflects that the Veteran's bilateral leg condition is related to his nonservice connected low back condition and that service connection cannot be established for any disability as secondary to a non service-connected condition.  The RO further held that there was no evidence that the bilateral leg condition was incurred in or caused by service.  Regardless of the RO's decision, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

As discussed above, the Veteran asserts that he injured his back in service while performing physical training exercises, and as a result, he experiences on-going pain in his lower back which radiates to his legs after long periods of standing, turning and lifting.  See September 2007 Statement of Veteran and May 2008 Notice of Disagreement (NOD).  During his hearing, the Veteran testified that he learned from his physician that the pain and numbness from his legs was due to his lower back condition.  See Hearing Transcript, p. 10.  

The Veteran is currently not service-connected for his low back condition.  As such, the claims for entitlement to service connection for the low back condition and bilateral leg condition are inextricably intertwined.  For this reason, the issue of service connection for the low back condition must be resolved before the Board can address whether new and material evidence has been received sufficient to reopen the claim of service connection for the bilateral leg condition, as secondary to the low back condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, further development as to whether the Veteran's low back condition is related to an in-service cause is required before the Board can determine whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral leg condition.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a low back disability.  

2.  The Veteran should be accorded an appropriate VA examination to determine the nature and etiology of any low back and bilateral leg disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, VA medical records and private treatment records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should specifically take into consideration the September 1984 sick call note.  The examiner should also address the findings from the Veteran's private treatment provider in September 2007.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current back condition, and provide diagnoses for all identified disabilities.  

b. Discuss the likelihood (likely, unlikely, or at least as likely as not) that any of the diagnosed low back disorder(s) had its/their onset in service, or otherwise is/are causally or etiologically related to a disease or injury incurred in active service.  [For purposes of this examination, the examiner is once again hereby informed that the Board has found that the Veteran did not have a pre-existing back condition prior to his service, and is considered to have been in sound condition at his enlistment.]

c. Then, specify the nature of any current leg condition (bilateral or unilateral), and provide diagnoses for all identified disabilities.  

d. Discuss the likelihood (likely, unlikely, or at least as likely as not) that any of the diagnosed (unilateral or bilateral) leg condition(s) was caused or aggravated (permanently worsened beyond normal progression) by the low back disorder(s) diagnosed on examination.  If the Veteran is found to have a leg disability that is aggravated by a diagnosed low back disability, the examiner should quantify the approximate degree of aggravation.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Following completion of the above, adjudicate the issues of entitlement to service connection for a low back disability and whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral leg disability, to include as secondary to a service-connected disability.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


